FILED
                             NOT FOR PUBLICATION
                                                                                SEP 14 2017
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No.    16-50194

              Plaintiff-Appellee,                  D.C. No.
                                                   3:15-cr-00596-BEN-5
 v.

ADRIANA NAVARRETE,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                       Argued and Submitted August 10, 2017
                               Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      “We review the district court’s interpretation of the [U.S. Sentencing]

Guidelines de novo, the district court’s application of the Guidelines to the facts of

the case for abuse of discretion, and the district court’s factual findings for clear




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
error.” United States v. Treadwell, 593 F.3d 990, 999 (9th Cir. 2010). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The record establishes that the district court considered the enumerated

factors in the commentary to U.S.S.G. § 3B1.2 when assessing whether Navarrete

should receive a sentence reduction for playing a minor role in the offense. See

U.S.S.G. § 3B1.2, cmt. n.3(C) (2015). Defense counsel listed all five factors in the

guidelines commentary, and the district court stated that it had “considered the

application notes of 3B1.2.” “We assume that district judges know the law and

understand their obligation to consider all of the [sentencing] factors.” United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008). “The district court need not tick

off each of the [sentencing] factors to show that it has considered them.” Id. The

district court did not improperly rely solely upon Navarrete’s “essential role” in the

conspiracy, and did not abuse its discretion in denying a minor role sentence

reduction.

      2. There is no doubt that Navarrete knew the laundered funds were the

proceeds of cocaine sales or were intended to promote the distribution of cocaine.

The district court therefore properly applied a six-level enhancement under

U.S.S.G. § 2S1.1(b)(1).




                                          2
      3. Navarrete entered into a plea agreement pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(B). The district court was not bound by its terms,

compare Fed. R. Crim. P. 11(c)(1)(B), with Fed. R. Crim. P. 11(c)(1)(C), and at her

change-of-plea hearing, Navarrete confirmed that she understood the nature of her

agreement. When the district court rejected the plea agreement, it provided a

robust explanation of the nature of the offense and Navarrete’s role. There was

thus no error in the district court’s rejection of Navarrete’s plea agreement.

      4. All arguments raised for the first time in Navarrete’s reply brief are

waived. See United States v. Romm, 455 F.3d 990, 997 (9th Cir. 2006).

      AFFIRMED.




                                           3